Citation Nr: 0301488	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  98-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran's injuries sustained in a motor 
vehicle accident on March 25, 1977, were incurred in the 
line of duty.


REPRESENTATION

Appellant represented by:	Helen B. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, J.H., C.W., L.B., J.C., J.B., and M.B.  


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
March 1978.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  In a June 2000 decision, the Board found 
that new and material evidence had been received and 
reopened the claim.  The case was remanded to the RO for 
additional adjudication.  The case was subsequently 
returned to the Board.  In November 2001 the case was 
remanded to the RO for further evidentiary development and 
adjudication.  The case has again been returned to the 
Board for further consideration.

The veteran and J.H. presented testimony before the 
undersigned member of the Board in February 2000.  A 
transcript of that hearing has been associated the claims 
folder.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The United States Marine Corps determined that the 
veteran was in an unauthorized absence status at the time 
of the March 25, 1977, motor vehicle accident.

3.  The veteran's absence materially interfered with the 
performance of military duties. 

4.  The determination by the United States Marine Corps is 
not patently inconsistent with the laws administered by 
VA.


CONCLUSION OF LAW

The injuries sustained in the March 25, 1977, motor 
vehicle accident were not incurred in the line of duty.  
38 U.S.C.A. §§ 105, 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(m), 3.102, 3.159, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was a Sargent in the Marine Corps assigned to 
Camp Lejeune, North Carolina.  In a statement that was 
part of a Marine Corps line of duty investigation, the 
veteran indicated that he was granted liberty from 11:00 
P.M. on [Thursday] March 10, 1977, to 2:00 P.M. on 
[Monday] March 14, 1977, and that he borrowed a friend's 
car to travel to his home town in Mississippi.  He 
indicated that he intended to return the car when he 
returned from liberty but there was a possibility that he 
would have to stay longer.  The veteran further indicated 
that at 9:00 A.M. on [Monday] March 14, 1977, he called 
Master Sargent (MSGT) L. at Camp Lejeune to advise him 
that he could not return to Camp Lejeune, and that he 
requested and was granted leave.  On [Friday] March 25, 
1977, the veteran was in an automobile accident at 
approximately 11:00 P.M.  The veteran was seen at the 
emergency room of the Naval Regional Medical Center at 
Millington, Tennessee, at 1:50 A.M. on March 26, 1977.  He 
was then transferred to the VA Hospital at Memphis.  A 
March 31, 1977, record from the VA Hospital at Memphis, 
Tennessee, notes the veteran was in an accident shortly 
before admission on March 26, 1977.  The VA record notes 
the veteran had a fracture dislocation of C6 on C7 and 
that he remained quadriplegic.

The administrative remarks of the service records show 
that a telephone call to next of kin was attempted on 
March 18, 1977, concerning the unauthorized absence status 
of the veteran.  On March 21, 1977, a 48 hour unauthorized 
absence letter was sent to the veteran's next of kin.  The 
record of offenses and punishments show the veteran in an 
unauthorized absence status beginning 8:00 A.M. on March 
17, 1977.  A March 21, 1977, Unit Diary entry lists the 
veteran's name and social security number.  The subject of 
the entry is not legible.  A chronological record shows 
the veteran sick at the VA Hospital at Memphis, Tennessee, 
from March 25, 1977.  

A May 1977 statement from MSGT L. indicates the veteran 
was granted weekend liberty from March 10, 1977, to 2:00 
P.M. on March 14, 1977.  The statement indicates that at 
2:00 P.M. on March 14, 1977, the veteran called saying he 
was having difficulties returning to Camp Lejeune.  The 
statement indicates the veteran was directed to return by 
March 16, 1977.  MSGT L. indicated that the veteran was 
advised that his liberty was not being extended by 
telephone and that he was to return to Camp Lejeune 
immediately.  A November 1977 statement from MSGT L. 
indicates the May 1977 statement was reviewed and that it 
was correct.

A May 1977 statement from Lance Corporal H. indicates the 
veteran was to use his car for one night and that the 
veteran did not have permission to take the car to 
Tennessee.

A November 1977 endorsement from the Commanding General of 
the Second Marine Division, Fleet Marine Force, to an 
investigation into the circumstances of the veteran's 
injuries shows that the finding that the veteran was in an 
unauthorized absence status was approved.  The endorsement 
shows that Section 0802d(1) of the Manual of the Judge 
Advocate General indicates that absences in excess of 24 
hours generally constitute material interference with the 
performance of military duties.  The endorsement also 
adopted the finding of fact that the vehicle the veteran 
was driving was considered stolen.  The endorsement 
further found the veteran's injuries were not incurred in 
the line of duty.  

The record of proceedings before a Physical Evaluation 
Board, dated in February 1978, shows the recommended 
finding was that disability was not incurred while 
entitled to basic pay and was incurred during a period of 
unauthorized absence.  In March 1978, the Department of 
the Navy Physical Review Council advised the Commandant of 
the Marine Corps that the veteran's disabilities were 
incurred during a period of unauthorized absence.

The DD Form 214MC shows the veteran was discharged on 
March 29, 1978.  There were eight days of time lost from 
March 17, 1977, to March 24, 1977.

A June 1990 statement from L.B. indicates he and the 
veteran left Camp Lejeune on a 96 hour pass sometime 
before June 1978 and that upon his return he was told the 
veteran had called in and had been placed on leave.  He 
later heard that the veteran had been in an accident.  

A November 1991 statement from the veteran's aunt [J.B.] 
indicates the veteran made a phone call from her home to 
[Camp Lejeune] and that he understood he had been given 
leave until March 27, 1977.  A November 1991 statement 
from the veteran's mother indicates the veteran had talked 
with [MSGT] L. and was granted additional leave to return 
on March 27, 1977.  A December 1991 statement from an 
individual who claimed he was with the veteran when he 
called [MSGT] L. indicated that the veteran was under the 
impression he had been granted additional leave and 
intended to go back on March 26, 1977.  In a January 1992 
statement, a person who was contacted by the veteran 
concerning financing a car indicated the veteran told him 
he had to return to camp on March 27, 1977.  These 
statements were received in January 1992.

The veteran presented testimony at a personal hearing at 
the RO in January 1993.  He indicated that he made a phone 
call to MSGT L. on Sunday, March 13, 1977, from his aunt's 
house.  He testified that he told the MSGT he needed 10-12 
days leave and that the MSGT said it was okay.  The 
veteran indicated that he thought he was on leave for 12 
days.  The veteran's cousin, J.B., testified that she 
recalled being in a room on a Sunday with the veteran when 
he made a phone call saying he needed some time.  

The veteran presented testimony before a member of the 
Board in September 1993.  He testified that he had liberty 
from March 10 to March 14 [1977], and that he called MSGT 
L. on Sunday March 13 and was granted 10-12 days leave.  
He further testified that he had an automobile accident on 
the evening of March 25, 1977, which left him a 
quadriplegic.  He indicated he believed he was a scapegoat 
for something.  The veteran indicated he contacted MSGT L. 
following service but eventually the MSGT would not 
cooperate with him or his attorney. 

An October 1996 statement from a person who served with 
the veteran until December 1976 indicated he had called 
the veteran's unit on March 15, 1977, and was told the 
veteran was on leave until March 24, 1977.  An April 1997 
statement from an individual who served with the veteran 
indicates he was present when the veteran talked with MSGT 
L. and was told to take whatever time he needed.  An April 
1997 statement from another individual in the veteran's 
unit indicates that no mention was made of the veteran 
being AWOL (absent without leave).  These statements were 
received in May 1997.

A May 1998 statement from the individual who had served 
with the veteran until December 1976 indicated he called 
on March 15, 1977, and was told the veteran was on leave 
until March 27, 1977.  This statement was received in May 
1998.

The veteran and other persons presented testimony at a 
hearing at the RO in May 1998.  J.H. testified that he was 
present on a Sunday when the veteran called and MSGT L. 
told him to take as many days as he needed.  C.W. 
testified that there was no mention of the veteran being 
AWOL.  L.B. testified that he was the duty NCO 
[noncommissioned officer] of Golf Company at the time the 
veteran had the accident.  He indicated he called the MP 
[military police] Company where the veteran was attached 
and was told the veteran was on leave with no mention of 
his being AWOL.  J.C. testified that he called to talk 
with a duty NCO in mid March 1977 but was told the veteran 
had gone home on leave and to call back.  He indicated 
when he later called back he was told the veteran had been 
killed in an automobile accident.  J.B. testified that she 
heard the veteran call in and ask for leave.  The 
veteran's mother, M.B. testified that she recalled the 
veteran indicating he was going to call and ask for leave.  
The veteran testified that he talked with MSGT L. and 
understood that he was taking 10-12 days leave that would 
expire on March 27.  The veteran indicated he believed a 
big injustice had occurred.

The veteran made applications to the Board for Correction 
of Naval Records for correction of his service records in 
August 1994 and August 1995.  In August 1995 that Board 
indicated the veteran was in an unauthorized absence 
status when his injuries occurred.  The veteran again 
applied for a correction of his service records in April 
1998.  In September 1998, the Board for Correction of 
Naval Records found that there was insufficient evidence 
submitted to establish that the veteran was not absent 
without authority on March 25, 1977.  

The veteran presented testimony before the undersigned 
member of the Board in February 2000.  The veteran 
testified that he was on a liberty pass from March 10 to 
14 and that he called in one time on a Sunday.  He 
indicated that earlier testimony indicated he called in on 
a Monday but this was at a time he was hospitalized and 
receiving medication.  He indicated that when he called, 
MSGT L. advised him it was okay to take 10-12 days leave.  
He indicated that he believed he was on leave at the time 
of the accident on March 25.  He testified that he 
contacted MSGT L. after service and was told there was a 
misunderstanding but that nothing ever happened.  He later 
indicated the MSGT later would not talk with him.  J.H. 
testified that he was present when the veteran called and 
MSGT L. told the veteran to take the time he needed.  He 
indicated that it was his understanding that the veteran 
was given a leave extension and that at a later formation, 
MSGT L. indicated the veteran was on leave.  

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The VCAA is liberalizing and is therefore applicable to 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefit 
sought in the November 1998, March 2001, and September 
2002 supplemental statements of the case.  The statement 
of the case, the supplemental statements of the case, and 
a December 2000 VA letter provided the veteran with a 
summary of the evidence in the record used for the 
determination.  A VA letter to the veteran in August 2000 
advised him to provide additional witness statements.  A 
February 2002 VA letter to the veteran advised him of the 
possible evidence to substantiate his claim and that VA 
would attempt to obtain evidence so identified.  
Therefore, the veteran was advised of the evidence 
necessary to substantiate his claim.  

In a February 2002 letter, the veteran's attorney 
requested attendance records from Golf and the Military 
Police Companies at Camp Lejeune.  In a March 2002 letter, 
the attorney requested that Marine Corps records be 
obtained via subpoena.  Such records are available by 
statute.  See 38 U.S.C.A. § 5106 (West 1991 & Supp. 2002).  
The veteran's personnel records in the claims file contain 
information on his attendance or duty status at the time 
of the inservice injury.  Therefore, the attendance 
records are already in the claims file and further records 
do not need to be requested.  The attorney has also 
requested the identities of all other Marines in Golf and 
the Military Police Companies at Camp Lejeune be 
identified so that they could be contacted.  However, the 
requested records are from a time approximately 25 years 
ago when the individuals were on active duty and thus will 
be of little value in identifying their current 
whereabouts.  This request for records amounts to a 
fishing expedition for possible evidence and is beyond the 
duty to assist in developing a claim.  See Gobber v. 
Derwinski, 2 Vet. App. 470 (1992).  Additionally, such 
action could violate the privacy interests of the former 
service members.  See 38 C.F.R. § 1.500(a) (2002).  
Furthermore, as discussed below, the proper forum for 
addressing the veteran's duty status at the time of the 
accident is not with VA.  Therefore, the Board will 
decline the attorney's request to obtain additional 
service department records to identify additional former 
service members.  

The veteran has requested that records before the Board of 
Correction of Naval Records be obtained.  Such records 
were received at the RO in July 2002.  The claims file 
also contains the veteran's service personnel records and 
records related to the line of duty investigation and 
determination made by the Marine Corps.  The veteran and 
his attorney have provided affidavits in support of this 
claim.  The veteran has not identified specific additional 
relevant evidence of probative value that has not already 
been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R.§§ 3.102, 3.159, 3.326 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002).

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, 
at the time the injury was suffered or disease contracted, 
in active military, naval, or air service, whether on 
active duty or on authorized leave, unless such injury or 
disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred 
in line of duty will be binding on VA unless it is 
patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  The 
requirement for line of duty will not be met if at the 
time the injury was suffered or disease contracted the 
person on whose account benefits are claimed was avoiding 
duty by deserting the service or by absenting himself 
without leave materially interfering with the performance 
of military duties.  38 U.S.C.A. § 105(a), (b) (West 
1991); 38 C.F.R. § 3.1(m) (2002)

The Marine Corps determined that at the time of the 
veteran's injuries on March 25, 1977, he was in an 
unauthorized absence or absent without leave status, and 
that the injuries were not incurred in the line of duty.  
It is noted that a service department finding that an 
injury occurred in the line of duty will be binding on VA 
unless it is patently inconsistent with the requirements 
of the laws administered by the VA.  The Board will 
address the corollary of this, that is whether the service 
department finding that the injury was not incurred in the 
line of duty is patently inconsistent with the 
requirements of the laws administered by VA.  38 C.F.R. 
§ 3.1(m) (2002).

Under the provisions of 38 U.S.C.A. § 105(b) (West 1991), 
the requirements for line of duty will not met at the time 
of injury if the veteran was avoiding duty by deserting 
the service or by absenting himself without leave 
materially interfering with the performance of military 
duties.  The veteran's service records show that he was 
considered to be in an unauthorized absence status 
beginning on March 17, 1977.  The Marine Corps determined 
that at the time he had his automobile accident on the 
evening of March 25, 1977, he was still in an unauthorized 
absence status.  The veteran's DD Form 214 shows eight 
days of time lost from March 17 to 24, 1977, and the 
accident occurred on the evening of March 25, 1977.  
However, the evidence does not show that the veteran was 
returned to military control or that his unauthorized 
absence status had been terminated prior to the accident.  

To find that an injury was not in the line of duty due to 
unauthorized absence, 38 U.S.C.A. § 105(b) (West 1991) 
also requires that the absence materially interfere with 
the performance of military duties.  The veteran's service 
records show that the unauthorized absence began on March 
17, 1977, and the accident occurred on March 25, 1977, 
eight days later.  The service records show that on March 
18, 1977, the Marine Corps attempted to contact the 
veteran's next of kin about his unauthorized absence and 
on March 21, 1977, a letter was sent to his next of kin 
about his status.  This would indicate that the Marine 
Corps found that the veteran's absence was materially 
interfering with the performance of military duties.  
Additionally, the Manual of the Judge Advocate General of 
the Navy indicates that 24 hours of absence generally 
constitutes material interference with the performance of 
military duties.  JAGINST 5800.7C CH-3, Sec. 0223 (July 
1998).  The November 1977 endorsement from the Commanding 
General of the Second Marine Division, Fleet Marine Force, 
to the investigation of the veteran's accident also notes 
that Section 0802d(1) of the Manual of the Judge Advocate 
General in effect at that time indicates that absence in 
excess of 24 hours generally constitutes material 
interference with military duties.  Since the veteran was 
shown by his service records to have been in an 
unauthorized absence status for well in excess of 24 
hours, his absence materially interfered with the 
performance of military duties.

The veteran has submitted numerous statements and/or has 
had hearing testimony presented from family members, 
friends, and former Marines who served with him.  These 
statements and testimony indicate the veteran had been 
placed on leave and that he believed that he was on leave 
at the time of the March 25, 1977, accident.  However, the 
MSGT the veteran claims authorized the leave indicated 
that when the veteran called, he was advised to return by 
March 16, 1977.  This is consistent with the service 
records which show that the veteran was considered to be 
in an unauthorized absence status beginning on March 17, 
1977.  Additionally, the veteran claimed he was only going 
to borrow the friends car in which he had the accident for 
a weekend and only possibly longer.  It is also noted that 
the accident occurred approximately two weeks after the 
veteran departed Camp Lejeune with a borrowed car which 
the owner later indicated the veteran only had 
authorization to use for one night.  Therefore, there is 
an entirely plausible basis in the record for the service 
department finding that the veteran was in an unauthorized 
absence status at the time of the accident.

The veteran was determined by the Marine Corps to be in an 
unauthorized absence status at the time of the March 25, 
1977, accident.  The Physical Evaluation Board found that 
the veteran's injuries were not incurred in the line of 
duty since the veteran was in an unauthorized absence 
status at the time of the accident.  The Department of the 
Navy Physical Review Council also found that the veteran's 
injuries were incurred at the time the veteran was in an 
unauthorized absence status.  As noted, VA is required to 
accept the line of duty findings of the service department 
unless they are patently inconsistent with the laws 
administered by VA.  Since there is an entirely plausible 
basis for the finding that the veteran was in an 
unauthorized absence status at the time of the accident, 
the line of duty findings by the Marine Corps are not 
patently inconsistent with laws administered by VA, and VA 
is thus required to accept them.  38 C.F.R. § 3.1(m) 
(2002); See also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992) (service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed 
Forces).  

The Marine Corps determined that the veteran was in an 
unauthorized absence status at the time of the March 25, 
1977, accident.  The veteran has maintained that he was 
granted leave and that he believed he was on leave at the 
time of the accident.  He has also submitted numerous 
statements and/or has had hearing testimony presented from 
family members, friends, and former Marines who served 
with him.  These statements and testimony also indicate 
the veteran had been placed on leave and that he believed 
that he was on leave at the time of the accident.  The 
veteran is essentially seeking a different determination 
from VA on his unauthorized absence status at the time of 
the accident.  However, due to the unique nature of 
military service, the service department is in the best 
position to determine the veteran's military duty status, 
including whether he was in an unauthorized absence status 
at the time of the accident.  Therefore, VA must accept 
the unauthorized absence status and line of duty 
determination made by the service department since it is 
not patently inconsistent with the requirements of the 
laws administered by VA.  The veteran's present 
circumstances due to the inservice accident are very 
unfortunate.  However, in this case, VA is not the forum 
to have the unauthorized absence status determination 
changed.  The veteran's remedy lies with the service 
department and the Board for Correction of Naval Records.  
It is noted that the veteran has made several applications 
to Board for Correction of Naval Records to have his 
military duty status at the time of the accident changed.  
However, these applications have not been successful.  

The veteran was in an unauthorized absence status at the 
time of the March 25, 1977, accident.  The injuries 
sustained in that accident were not incurred in the line 
of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R.§§ 3.1(m), 3.102, 3.159, 3.326 (2002).


ORDER

The veteran's injuries sustained in the March 25, 1977, 
motor vehicle accident were not incurred in the line of 
duty.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

	(CONTINUED ON NEXT PAGE)

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

